Citation Nr: 1811714	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to May 12, 2016 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to November 1986.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2017, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  


FINDING OF FACT

Prior to May 12, 2016, the Veteran was not unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 12, 2016, for the grant of TDIU have not been met.  38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. 
§  3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  An increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in severity occurred more than one year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service (C&P Director), for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

"Substantially gainful employment" is not currently defined in VA regulations. For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that he or she is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16 (a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  

If the C&P Director determines that an extra-schedular TDIU is not warranted, the Board has jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the C&P Director determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also 38 U.S.C.A. §§ 511 (a), 7104(a) ("All questions in a matter . . . subject to decision by the Secretary shall be subject to one review on appeal to the . . . Board.").

The evidence shows that Veteran has not been employed since 1998 or, alternatively, since 2000.  He filed a claim for an increased rating for his service-connected peripheral neuropathy in December 2007.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  Therefore, the appeal period in question extends to one year prior to the November 2007 claim for increased benefits for peripheral neuropathy.  

An April 1998 VA psychiatry note documents complaints of severe interpersonal, work, and emotional difficulty for a decade.  In August 2002, the Veteran advised his psychiatrist that his panic disorder was very bad and that it had prevented him from completing training in human resources.  In July 2003, he was granted entitlement to SSA disability benefits on the basis of his acquired psychiatric disorders.  

As of November 28, 2007, the Veteran had one service-connected disability rated as at least 40 percent disabling (panic disorder and dysthymic disorder), but his combined rating was only 60 percent until May 12, 2016.  Therefore, entitlement to TDIU may only be granted on an extra-schedular basis during the period on appeal.  

At an August 2011 VA examination, the Veteran reported experiencing panic attacks daily and so would limit his activities.  He indicated that he had been unable to hold a steady job since his discharge and that between 1987 and 1998, he had held approximately 20 different jobs with no position lasting more than one year.  He reported that he was either fired or voluntarily left his previous jobs due to his frequent panic attacks.  

In February 2012, the Veteran reported to SSA that he did not leave his house and focused on not having panic attacks.  At an April 2012 SSA examination, the examiner noted that the Veteran's acquired psychiatric disability significantly interfered with his ability to work and adjust to situations.  The examiner also noted that the Veteran's abilities to stay focused and concentrate on tasks were impaired.  At a December 2012 VA examination for his acquired psychiatric disability, he reported daily panic attacks that never stopped.  He also reported that he rarely left his house and denied having interactions with people outside his family.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran was not likely to make significant improvements over time.

As noted by the C&P Director, the May 2016 VA mental health examiner noted that the Veteran had been on Valium, but had not taken any medication since 2013 because "people [would be] upset because he was high on Valium."  He also reported that he could get a job, but he would cry at work and that he had driven to jobs, but then did not go inside.  However, despite the fact that the Veteran reported panic attacks so severe that he could not work, he described traveling to New York City to take his dog to Central Park and having previously enjoyed bike rides and going out for Mexican food.  He also stated that he was happy overall.  The examiner indicated that when the Veteran would express himself positively, he would often then counter the assertion with a description of negative symptoms.  The examiner observed that the Veteran was "largely influenced by a sense of inexperience and assumed disability identity."

In light of the above, and in accordance with the March 2017 remand, the appeal was referred to the C&P Director for an opinion as to extra-schedular entitlement for TDIU at any time during the appeal period.   Upon review of the record, the C&P Director found that the objective medical evidence did not support the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the service-connected disabilities prevented all employment prior to May 12, 2016.  

The C&P Director reflected that the Veteran had not taken any medication to treat his acquired psychiatric disorder since 2013, was independent in all his activities of daily living, and was able to take care of multiple pets and gardens.  In addition, the C&P Director found that moderate lifting was not precluded by the service-connected right upper extremity disability.  Finally, the Director indicated that treatment notes dated prior to May of 2016 do not reflect in-patient, intensive outpatient, or ER visits associated with service-connected disabilities or other evidence that the disabilities would result in missed time from work or termination of employment.  In light of this analysis, the Director concluded that TDIU on an extra-schedular basis was not warranted.

The evidence supports the C&P Director's findings.  TDIU is premised on the severity of both of the Veteran's service-connected disabilities, panic disorder and peripheral neuropathy of the right forearm and he was granted TDIU once his peripheral neuropathy had increased in severity.  Throughout the appeal period, as well as once TDIU was granted, his panic disorder was found to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

While the Veteran has frequently reported that he was unable to obtain or maintain employment because of his service-connected panic disorder and dysthymic disorder, at no time during the appeal period has his mental health symptomatology reflected such incapability.  The August 2011 VA examiner noted that the Veteran would have difficulty adapting to stressful situations, including in a work or worklike setting, but such difficulty did not preclude all types of employment. 

Moreover, as noted by the May 2016 VA examiner in discussing the Veteran's past activities, he was able to travel to New York and had regularly engaged in outside activities with plants and animals.  This evidence belies the Veteran's past reports that his acquired psychiatric disorder prevents him from leaving the house.  

Further, it suggests that there were employment activities and situations in which he could have engaged during the appeal period despite his service-connected disabilities.  In light of the above, the evidence supports a finding that he was not unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities, prior to May 12, 2016.  The appeal is, therefore, denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).



ORDER

An effective date prior to May 12, 2016 for the grant of entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


